BY THE COURT.
Walter Pearson sought to recover damages in the Montgomery Common Pleas in a suit against Marguerite Parrish for injuries sustained by his automobile in a collision between the automobiles belonging to the parties. A verdict of $500 was returned in favor of Pearson, upon which judgment was entered.
Parrish it seems, was travelling on a main thoroughfare and Pearson was driving in a street not a thoroughfare, the collision occurring at the intersection of the streets. Parrish claimed to have the right of way by reason of her being on a main thoroughfare. Error was prosecuted from the judgment of the lower court and the Court of Appeals held:
1. The court charged that Parrish’s car driven by her chauffer in travelling along the main thoroughfare, was entitled to the right of way only in case the car was being driven in a legal manner; and would not be available if the car was being driven at an unlawful rate of speed.
2. This charge was a correct statement of the law.
3. The evidence disclosed that Pearson relied upon the signal of a motorman of a street car at the intersection to proceed and was partly across when struck by the machine of Parrish which was. travelling at a high rate of speed.
4.The charge of contributory negligence against Pearson was not clearly established and was properly submitted to the jury.
Judgment affirmed.